Case 15-12006   Doc 86   Filed 07/11/19 Entered 07/11/19 16:49:29   Desc Main
                           Document     Page 1 of 7
Case 15-12006   Doc 86   Filed 07/11/19 Entered 07/11/19 16:49:29   Desc Main
                           Document     Page 2 of 7
Case 15-12006   Doc 86   Filed 07/11/19 Entered 07/11/19 16:49:29   Desc Main
                           Document     Page 3 of 7
Case 15-12006   Doc 86   Filed 07/11/19 Entered 07/11/19 16:49:29   Desc Main
                           Document     Page 4 of 7
Case 15-12006   Doc 86   Filed 07/11/19 Entered 07/11/19 16:49:29   Desc Main
                           Document     Page 5 of 7
Case 15-12006   Doc 86   Filed 07/11/19 Entered 07/11/19 16:49:29   Desc Main
                           Document     Page 6 of 7
Case 15-12006   Doc 86   Filed 07/11/19 Entered 07/11/19 16:49:29   Desc Main
                           Document     Page 7 of 7
